DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is Final Office Action in response to amendment and remarks filed on 1/21/2022. Claims 1-4, 9-16 has been examined and are pending.

Response to Amendment
The amendment filed on 1/21/2022 cancelled claims 5-8.  No claim was previously cancelled. No new claims are added. Claims 1, 15, 16 have been amended.  Therefore, claims 1-4, 9-16 are pending and addressed below.                

Applicant’s amendments and arguments filed on 1/21/2022 are Not sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner maintains Alice 101 rejections on claims 1-4, 9-16 under 35U.S.C.101.  


				Response to Arguments
Applicant's arguments that the claim rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.



Examiner respectfully disagrees, and the claims are abstract and NOT significant more than the abstract idea based on the following analysis. 

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-4, 9-16) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:

Independent claim 15 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 15, Steps 1-9 of, 
generating first data that is to be recorded on a print media of a first business entity and is personalized for each delivery destination of the print media and includes a first code, wherein the first code includes a first address to access a first landing page corresponding to the first business entity by a user of the delivery destination of the print media and delivery destination identification information to identify the delivery destination of the print media; 
generating second data that is to be recorded on the print media and is personalized for each delivery destination of the print media and includes a second code, wherein the second code includes a second address to access a second landing page corresponding to a second business entity that satisfies a predetermined media-sharing condition by a user of the delivery destination; 
repeating first obtaining the delivery destination identification information for a first plurality of users among a plurality of users to which the print media is delivered 
repeating second obtaining the delivery destination identification information and identification information to identify the second business entity for a second plurality of users among the plurality of users to which the print media is delivered; and 


the first obtaining comprises: 
obtaining the delivery destination identification information identified by a tag embedded in the first landing page in response to an access to the first address, which occurs by a mobile terminal scanning the first code, or 
obtaining the delivery destination identification information identified based on an access to the first address that is to cause a redirect server to redirect to the first landing page, and a log of redirecting, by the redirect server, to the first landing page, the access occurring by the mobile terminal scanning the first code, and 

the second obtaining comprises: 
obtaining the delivery destination identification information identified by a tag embedded in the second landing page in response to an access to the second address, which occurs by a mobile terminal scanning the second code, or 
obtaining the delivery destination identification information identified based on an access to the second address that is to cause a redirect server to redirect to the second landing page, and a log of redirecting, by the redirect server, to the second landing page, the access occurring the mobile terminal scanning the second code.



In addition, claim 15, steps 1-9 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/receive/obtain delivery identification information, can generate first/second data including first/second code, can observe/repeat to obtain first/second delivery destination information,  can evaluate/generate delivery information, can observe/send/provide result.

Further, Step 5-9, of (“obtaining ….”, “providing…”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving/collecting/obtaining data and providing/sending/transmitting/displaying data.  

Independent claim 15, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the additional element (a redirect server, a mobile 

There is no specificity regarding any technology, just broadly a server. The steps are mainly obtaining data/repeating obtaining data, generating data, and providing/displaying/sending data. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 15 (step 2B):  
Accordingly, the claim recites an abstract idea(s) as pointed out above.  The additional element (a redirect server (i.e. a server), a mobile terminal) do not add something of substance to the underlying abstract idea; thus, they are not significantly more than the identified abstract idea.  The steps are mainly receiving/obtaining data/repeating obtaining data, generating data, and providing data, presenting/displaying data. Nothing in the claim element precludes the step from practically being performed in the mind, or 

This component (a redirect server) is merely recited as “a name”, or at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 15). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer 

Applicant’s Specification, [0030, 0040], indicate a general-purpose computing device perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to [0030, 0040], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus, evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above-mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

The newly added procedural limitation:
wherein 
the first obtaining comprises: 
or 
obtaining the delivery destination identification information identified based on an access to the first address that is to cause a redirect server to redirect to the first landing page, and a log of redirecting, by the redirect server, to the first landing page, the access occurring by the mobile terminal scanning the first code, and 

the second obtaining comprises: 
obtaining the delivery destination identification information identified by a tag embedded in the second landing page in response to an access to the second address, which occurs by a mobile terminal scanning the second code, or 
obtaining the delivery destination identification information identified based on an access to the second address that is to cause a redirect server to redirect to the second landing page, and a log of redirecting, by the redirect server, to the second landing page, the access occurring the mobile terminal scanning the second code.

are simply organized information through human activity or merely mental tasks in which human can write/run a query/command to obtain data from a database, and can determine/evaluate/affinities from the obtained data, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

Further, what Applicant is referring to (e.g., “the first obtaining comprises: 
or 
obtaining the delivery destination identification information identified based on an access to the first address that is to cause a redirect server to redirect to the first landing page, and a log of redirecting, by the redirect server, to the first landing page, the access occurring by the mobile terminal scanning the first code”), and similar analysis to step of second obtaining are recited at a high level of generality and the steps are simply obtaining information.
 
Applicant merely define a set of desirable results rather than defining a particular technology for achieving the set of desirable results. The instant claims simply obtain information which is organized method of human activities, but does not recite any particular configuration/specifics how the system control/automate the creating and embedding the tag when a mobile terminal detect a scanning the first/second code 
changing the way of obtaining the delivery distination identification decision, and thus impact the redirecting in a specific way to the user.  In other words, the instant claim is simply drafted in such a result-oriented way.   It failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).  As such, do not constitute significantly more. Therefore, the Examiner notes neither improvement to another technology or 

Again, the instant steps are simply organized information through human activity or merely mental tasks in mind/by paper and pen, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.


Independent claim 1 and 16:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 1 and product claim 16 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 15.  

Further, the components (i.e. a processor, a memory, a system/a server, a mobile terminal, a computer-readable storage media) described in independent claims 1, 16, add nothing of substance to the underlying abstract idea.  Similarly, as it relates to the computer system claims, the limitations appear to be performed by a generic computing system/device.  These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract 

Dependent claims 2-4, 9-14 are merely add further details of the abstract steps/elements recited in claim 1, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-4, 9-14 are also non-statutory subject matter.

Viewed as a whole, the claims (1-4, 9-16) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.


Secondly, Applicant further argues technical improvement has been made.
The Examiner respectfully disagrees.

Applicant argues that “repeating the first and second obtaining the delivery destination identification information  …” to identify the second business entity because of the tag embedded in the landing page or the redirect server is used (see Remarks, p. 12, 1/21/2022).

The newly added procedural limitation:
wherein 
the first obtaining comprises: 
obtaining the delivery destination identification information identified by a tag embedded in the first landing page in response to an access to the first address, which occurs by a mobile terminal scanning the first code, or 
obtaining the delivery destination identification information identified based on an access to the first address that is to cause a redirect server to redirect to the first 

the second obtaining comprises: 
obtaining the delivery destination identification information identified by a tag embedded in the second landing page in response to an access to the second address, which occurs by a mobile terminal scanning the second code, or 
obtaining the delivery destination identification information identified based on an access to the second address that is to cause a redirect server to redirect to the second landing page, and a log of redirecting, by the redirect server, to the second landing page, the access occurring the mobile terminal scanning the second code.

The steps are claiming obtaining information and is simply organized information through human activity or merely mental tasks in which human can collect/obtain the identification from a tag, or based on the access to the address, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more. 
Again, the steps are abstract ideas. Applicant tried to apply rules to implement abstract ideas. Therefore, even though these rules are specific rules, they are alone or in combination as a whole are not directed to improvements in computer technology or improvements in computer related technology.

Further, what Applicant is referring to (e.g., “the first obtaining comprises: 
or 
obtaining the delivery destination identification information identified based on an access to the first address that is to cause a redirect server to redirect to the first landing page, and a log of redirecting, by the redirect server, to the first landing page, the access occurring by the mobile terminal scanning the first code”), and similar analysis to step of second obtaining are recited at a high level of generality and the steps are simply obtaining information.
 
Applicant simply implements the abstract ideas and thus is the solution of abstract idea but not an improvement to another technology or technical field nor an improvement to the functioning of the computer itself. Applicant merely define a set of desirable results rather than defining a particular technology for achieving the set of desirable results. The instant claims simply obtain information which is organized method of human activities, but does not recite any particular configuration/specifics how the system control/automate the creating and embedding the tag when a mobile terminal detect a scanning the first/second code changing the way of obtaining the delivery destination identification decision, and thus impact the redirecting in a specific way to the user.  In other words, the instant claim is simply drafted in such a result-oriented way.   It failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).  As such, do 

Again, the instant steps are simply organized information through human activity or merely mental tasks in mind/by paper and pen, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
 
Although repeating to obtain the media delivery identification and presenting external content that are relevant and will be of interest to a user may improve a business process of audience expansion, it achieves neither an improved technological result nor an improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  Thus, the argument that the instant application has made technical improvement and/or improve the computer functioning is unpersuasive.  

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 


Therefore, the Examiner is not persuaded by Applicant's arguments on their merit.  
The previously presented 101 rejections are maintained in this Office action.


Applicant's arguments with respect to the newly amended claims have been considered but are not persuasive, and are moot in view of the ground(s) of rejection necessitated by amendments.

Applicant' arguments addressed to the newly amended portion in claim 1, 15, 16 and corresponding dependent claims, are therefore moot, and hence not persuasive.  

Arguments directed to the amendments to the claims have been addressed in the rejection below.  It is noted that additional sections of Lovelace reference are now cited to help clarify and support the examiner’s rejection.  The fact that Examiner now points to additional Lovelace’s teachings to support the rejection moots Applicant's argument with respect to the claims. 


With regard to claim 9, Applicant argues there is only one unique code and no second unique code is generated.

The instant claim is claiming providing a result for accessing a first and second landing page.  Nowhere in the claim recite the requirement of both 2 codes.
Lovelace teaches “providing a result/solution” ([0025. As a second example, there may be a single unique code that is used to receive rewards for two different actions, first for opening a mailer, and second, for taking further action. To illustrate, the recipient receives a Survey mailer including a unique code (read on “providing a result for accessing….”). The recipient visits a URL of a rewards program website of the rewards program implementer. This URL contains the unique code and possibly additional information used to identify the recipient. When the recipient visits the URL indicated on the mailer, the recipient earns a first reward for opening the mailer. (read on “providing a result for accessing;;;” ) At this point, the recipient decides to complete the Survey initially mailed in the mailer. After completing the Survey, the recipient is rewarded again for completing the Survey]).

Tt is noted that the claims can be interpreted in different ways because of the broad disclosure of the claims.   As shown in the rejections above, every limitation in the claims was given its broadest reasonable interpretation in light of the specification. See MPEP § 2111.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   


With respect to dependent claims Applicant argues that claims 2-4, 9-14, dependent from independent claim 1, therefore allowable for at least the same reasons.  In response, Examiner respectfully disagrees and submits that these dependent claims neither allowable by virtue of their dependency from the respective base claims nor for their own individually recited features. Accordingly claims 1-4, 9-16 are not allowable over the recited arts of record.

The applicant's arguments directed towards newly added amendments to the claims have been addressed in the Office Action below. This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the rejection to the Applicant’s claims.







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.
The claimed invention (Claims 1-16) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are 

Independent claim 15 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 15, Steps 1-9 of, 
generating first data that is to be recorded on a print media of a first business entity and is personalized for each delivery destination of the print media and includes a first code, wherein the first code includes a first address to access a first landing page corresponding to the first business entity by a user of the delivery destination of the print media and delivery destination identification information to identify the delivery destination of the print media; 
generating second data that is to be recorded on the print media and is personalized for each delivery destination of the print media and includes a second code, wherein the second code includes a second address to access a second landing page corresponding to a second business entity that satisfies a predetermined media-sharing condition by a user of the delivery destination; 
repeating first obtaining the delivery destination identification information for a first plurality of users among a plurality of users to which the print media is delivered 


providing the second business entity with a first result measured for accesses to the first landing page from users of delivery destinations and providing the first business entity with a second result measured for accesses to the second landing page from users of delivery destinations in association with the identification information to identify the second business entity, wherein 
the first obtaining comprises: 
obtaining the delivery destination identification information identified by a tag embedded in the first landing page in response to an access to the first address, which occurs by a mobile terminal scanning the first code, or 
obtaining the delivery destination identification information identified based on an access to the first address that is to cause a redirect server to redirect to the first landing page, and a log of redirecting, by the redirect server, to the first landing page, the access occurring by the mobile terminal scanning the first code, and 

the second obtaining comprises: 
obtaining the delivery destination identification information identified by a tag embedded in the second landing page in response to an access to the second address, which occurs by a mobile terminal scanning the second code, or 



fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the fundamental economic principles or practices (including hedging, insurance, mitigating risk), and concepts of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or behaviors, sales activity, business relation), and managing personal behavior or relationships or interactions between people (including following rules or/and instructions….) e.g., “obtaining the delivery destination identification information identified based on an access to the first address….”. 

In addition, claim 15, steps 1-9 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/receive/obtain delivery identification information, can generate first/second data including first/second code, can observe/repeat to obtain first/second delivery destination information, can evaluate/generate delivery information, can observe/send/provide result.



Independent claim 15, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the additional element (a redirect server, a mobile terminal).  Other than reciting “by a redirect server”, nothing in the claim element precludes the step from practically being performed in the mind, or by paper and pencil, and is and is simply organized information through human activity or merely mental tasks.  There is no specificity regarding any technology, just broadly, executing the programming instructions, couple of databases to store data, to obtain/receive/provide/transmit/send data over internet.  

There is no specificity regarding any technology, just broadly a server. The steps are mainly obtaining data/repeating obtaining data, generating data, and providing/displaying/sending data. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.


Accordingly, the claim recites an abstract idea(s) as pointed out above.  The additional element (a redirect server (i.e. a server), a mobile terminal) do not add something of substance to the underlying abstract idea; thus, they are not significantly more than the identified abstract idea.  The steps are mainly receiving/obtaining data/repeating obtaining data, generating data, and providing data, presenting/displaying data. Nothing in the claim element precludes the step from practically being performed in the mind, or by paper and pen, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

This component (a redirect server) is merely recited as “a name”, or at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 15). 


information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, [0030, 0040], indicate a general-purpose computing device perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to [0030, 0040], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus, evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above-mentioned reasons, viewed 

The newly added procedural limitation:
wherein 
the first obtaining comprises: 
obtaining the delivery destination identification information identified by a tag embedded in the first landing page in response to an access to the first address, which occurs by a mobile terminal scanning the first code, or 
obtaining the delivery destination identification information identified based on an access to the first address that is to cause a redirect server to redirect to the first landing page, and a log of redirecting, by the redirect server, to the first landing page, the access occurring by the mobile terminal scanning the first code, and 

the second obtaining comprises: 
obtaining the delivery destination identification information identified by a tag embedded in the second landing page in response to an access to the second address, which occurs by a mobile terminal scanning the second code, or 
obtaining the delivery destination identification information identified based on an access to the second address that is to cause a redirect server to redirect to the second landing page, and a log of redirecting, by the redirect server, to the second landing page, the access occurring the mobile terminal scanning the second code.




Further, what Applicant is referring to (e.g., “the first obtaining comprises: 
obtaining the delivery destination identification information identified by a tag embedded in the first landing page in response to an access to the first address, which occurs by a mobile terminal scanning the first code, or 
obtaining the delivery destination identification information identified based on an access to the first address that is to cause a redirect server to redirect to the first landing page, and a log of redirecting, by the redirect server, to the first landing page, the access occurring by the mobile terminal scanning the first code”), and similar analysis to step of second obtaining are recited at a high level of generality and the steps are simply obtaining information.
 
Applicant merely define a set of desirable results rather than defining a particular technology for achieving the set of desirable results. The instant claims simply obtain information which is organized method of human activities, but does not recite any particular configuration/specifics how the system control/automate the creating and embedding the tag when a mobile terminal detect a scanning the first/second code 


Again, the instant steps are simply organized information through human activity or merely mental tasks in mind/by paper and pen, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.


Independent claim 1 and 16:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 1 and product claim 16 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 15.  



Dependent claims 2-4, 9-14 are merely add further details of the abstract steps/elements recited in claim 1, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-4, 9-14 are also non-statutory subject matter.



Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lovelace et al. (hereinafter Lovelace, US2012/0245994).

As per claim 1, 15, 16, Lovelace discloses an advertising effectiveness measuring system, a method and a non-transitory computer-readable storage medium ([0037]) storing a program, comprising: 
a memory ([0037]); and 
a processor ([0037]) coupled to the memory and configured to execute a process comprising: 
first generating first data that is to be recorded on a print media of a first business entity and is personalized for each delivery destination of the print media and comprises a first code, wherein the first code includes a first address to access a first landing page corresponding to the first business entity by a user of the delivery destination of the print media and delivery destination identification information to identify the delivery destination of the print media (Fig, 3, item 304, 306, [0024, For example, there may be a first unique code for accessing the mailer and a second unique code for making a purchase based on the data in the mailer. To illustrate, the recipient receives a coupon mailer including a unique 
second generating second data that is to be recorded on the print media and is personalized for each delivery destination of the print media and comprises a second code ([0020, For example, a mailer received by one such recipient (“recipient 1234567) includes the unique code which is URL"http://www.Reward sprogram.com/redeem?code-campaingWXls recipient 1234567.such as by including the URL in an SMS message to the recipient 1234567, a hyperlinked text in an email to the recipient 1234567, or a QRCode in a MMS message to the recipient 1234567. The recipient enters the URL unique code into a browser to render a User Interface of a customized rewards program website that indicates the reward earned by the recipient 1234567, 0024, For example, there may be a first unique code for accessing the mailer and a second unique code for making a purchase based on the data in the mailer]), wherein the second code includes a second address to access a second landing page corresponding to a second business entity that satisfies a predetermined media-sharing condition by a user of the delivery destination (Fig. 3, item 304, 306, [0021, In another embodiment, 
repeating first obtaining the delivery destination identification information for a first plurality of users among a plurality of users to which the print media is delivered (claim 6, The article of manufacture of claim 1, the computer readable 
repeating second obtaining the delivery destination identification information for a first plurality of users among a plurality of users to which the print media is delivered (claim 6, The article of manufacture of claim 1, the computer readable program code further comprising a series of computer readable program steps to further effect repeating, Fig, 3, item 308, 312, 0021. In another embodiment, the rewards program web site URL is pre-populated with the unique code. For example, the mailer includes the URL"http://www.Rewardsprog.com/ redeem?code=123-unique-code.” Here, the recipient enters the received URL into a browser and renders a User Interface of the rewards program website that has the unique code already entered into a query box, 0024, For example, there may be a first unique code for accessing the mailer and a second unique code 
providing the second business entity with a first result measured for accesses to the first landing page from users of delivery destinations (Fig, 3, item 304, 306, [0024, For example, there may be a first unique code for accessing the mailer and a second unique code for making a purchase based on the data in the mailer. To illustrate, the recipient receives a coupon mailer including a unique code. The recipient access a website of the rewards program implementer and 
the first obtaining comprises: 
obtaining the delivery destination identification information identified by a tag embedded in the first landing page in response to an access to the first address, which occurs by a mobile terminal scanning the first code (Examiner Note: the underlined portion is the underlined portion is simply intended use and thus is non-functional descriptive as it does not alter the step of obtaining the delivery destination identification information.  The “obtaining…” will be performed regardless of scanning or not.   The claim language suggests or makes optional but does not require steps to be performed because it is directed towards data how the scanning initiate/trigger the creation of a tag, how embedding the tag in the landing page being invoked in a specific way.  As such, the applicant is merely assuming that such data exists and it is possible, but not required, that this type of data is used in obtaining which is unclear what to be associated.  Therefore, little, if any, patentable weight is given.  See MPEP 2111.04.  For sake of prosecution, Lovelace teaches obtaining the delivery destination information identified by a tag ([0018. A distinctive identifier, unique to the rewards program 100, is consistently used with each mailer (read on “a tag embedded”) in the rewards program 100. The distinctive identifier is conspicuously displayed on the outside of each mailer distinguishing the mailer as one associated with the rewards program 100. In certain embodiments, the distinctive identifier is a color of the envelope of the mailer, a design on the outside of the mailer, a logo imprinted on the envelope or included in an MMS message, a stamp or postmark, or other mark (read on “a tag embedded”). Here, the recipient of the mailer recognizes the distinctive identifier and associates it with the rewards program 100 in which the recipient will receive a reward for: (a) opening the mailer; (b) responding to inquiries or offers within the mailer; or (c) other promoted behavior within reward program 1000024, To illustrate, the recipient receives a coupon mailer including a unique code. The recipient access a website of the rewards program implementer and enters the first unique code into a query box of a User Interface of the rewards program implementer, 0023  or 
obtaining the delivery destination identification information identified based on an access to the first address that is to cause a redirect server to redirect to the first landing page, and a log of redirecting, by the redirect server, to the first landing page, the access occurring by the mobile terminal scanning the first code, and 
the second obtaining comprises: 
obtaining the delivery destination identification information identified by a tag embedded in the second landing page in response to an access to the second  which occurs by a mobile terminal scanning the second code (Examiner Note: the underlined portion is the underlined portion is simply intended use and thus is non-functional descriptive as it does not alter the step of obtaining the delivery destination identification information.  The “obtaining…” will be performed regardless of scanning or not.   The claim language suggests or makes optional but does not require steps to be performed because it is directed towards data that is being assumed to be presented to the claimed invention. Applicant has neither positively recited any active steps that positively recite the step of how the scanning occur to imitate/trigger the creation of a tag, how do embedding the tag in the landing page being invoked in a specific way.  As such, the applicant is merely assuming that such data exists and it is possible, but not required, that this type of data is used in obtaining which is unclear what to be  associated.  Therefore, little, if any, patentable weight is given.  See MPEP 2111.04.  For sake of prosecution, Lovelace teaches obtaining the delivery destination information identified by a tag embedded in a landing page ([0020. In certain embodiments, the Universal Resource Locator (URL) of the rewards program website is the unique code or is pre-populated with the unique code and/or information that identifies the recipient. Here, the rewards program website has multiple URL's that are each tailored to specific unique codes or recipients. For example, a mailer received by one such recipient (“recipient 1234567) includes the unique code which is URL"http://www.Reward sprogram.com/redeem?code-campaingWXls recipient 1234567.such as by including the URL in an SMS message to the recipient 1234567, a hyperlinked or 
obtaining the delivery destination identification information identified based on an access to the second address that is to cause a redirect server to redirect to the second landing page, and a log of redirecting, by the redirect server, to the second landing page, the access occurring the mobile terminal scanning the second code.


As per claim 2, Lovelace further discloses, 
wherein the second code further includes identification information to identify the print media of the first business entity, the second obtaining further comprises obtaining identification information to identify the print media (Fig, 3, item 304, 306, [0020,  For example, a mailer received by one such recipient (“recipient 1234567) includes the unique code which is URL"http://www.Reward sprogram.com/redeem?code-campaingWXls recipient 1234567.such as by including the URL in an SMS message to the recipient 1234567, a hyperlinked text in an email to the recipient 1234567, or a QRCode in a MMS message to the recipient 1234567. The recipient enters the URL unique code into a browser to render a User Interface of a customized rewards program website that indicates the reward earned by the recipient 1234567, 0021. In another embodiment, the rewards program web site URL is pre-populated with the unique code. For example, the mailer includes the URL"http://www.Rewardsprog.com/ 
the second result includes a result measured for accesses to the second landing page from users of delivery destinations in association with the identification information to identify the second business entity and the identification information to identify the print media ([0020, For example, a mailer received by one such recipient (“recipient 1234567) includes the unique code which is URL"http://www.Reward sprogram.com/redeem?code-campaingWXls recipient 1234567.such as by including the URL in an SMS message to the recipient 1234567, a hyperlinked text in an email to the recipient 1234567, or a QRCode in a MMS message to the recipient 1234567. The recipient enters the URL unique 


As per claim 3, Lovelace further discloses,
wherein the first obtaining further comprises obtaining identification information to identify the print media of the first business entity, the first result includes a result 
the unique code is the Zip code or longitude/latitude coordinate (e.g., “40N50) of the recipient. In another example, the unique code includes information about the recipient, such as a membership number (e.g. website profile user name or ID) or demographic information about the recipient (e.g., if the first digit is a “1,” then the income range of the recipient is between SUS70,000 to SUS50,000; if the second digit is a “2, then the head of the household is a female). In yet another example, the unique code includes information about the vendor (e.g., “5” means its vendor (5), “C3’ means it's the
vendor's third campaign in the rewards program 100). In yet another example, the unique code includes the date, a duration of the campaign, a campaign identifier, a type of the campaign (e.g., coupons, new product, or advertisement), or other information. In certain embodiments, the unique code is an Internet Uniform Resource Locator (URL), 0024, For example, there may be a first unique code for accessing the mailer and a second unique code for making a purchase based on the data in the mailer. To illustrate, the recipient receives a coupon mailer including a unique code. The recipient access a website of the rewards program implementer and enters the first unique code into a query box of a User Interface of the rewards program implementer, 0023 Sending the unique code to the rewards program implementer is an indication that the recipient accessed (e.g., opened) the mailer because, in certain embodiments, the unique code or specialized URL is visible when the mailer is opened, 0042, Vendor 1 then prints and 


As per claim 4, Lovelace further discloses, wherein the first code further comprises the identification information to identify the print media of the first business entity ([0016, For example, the first five digits of the unique code is the Zip code or longitude/latitude coordinate (e.g., “40N50) of the recipient. In another example, the unique code includes information about the recipient, such as a membership number (e.g. website profile user name or ID) or demographic information about the recipient (e.g., if the first digit is a “1,” then the income range of the recipient is between SUS70,000 to SUS50,000; if the second digit is a “2, then the head of the household is a female). In yet another example, the unique code includes information about the vendor (e.g., “5” means its vendor (5), “C3’ means it's the vendor's third campaign in the rewards program 100). In yet another example, the unique code includes the date, a duration of the campaign, a campaign identifier, a type of the campaign (e.g., coupons, new product, or advertisement), or other information. In certain embodiments, the unique code is
an Internet Uniform Resource Locator (URL)]).


As per claim 9, Lovelace further discloses, wherein the process further comprises providing a third result measured for accesses to the first landing page and the second landing page from a same delivery destination (Examiner Note: Lovelace teaches 


As per claim 10, Lovelace further discloses,
wherein the third result includes information regarding which of an access to the first address and an access to the second address from the same delivery destination occurred first ([0025. As a second example, there may be a single unique code that is used to receive rewards for two different actions, first for opening a mailer, and second, for taking further action. To illustrate, the recipient receives a Survey mailer including a unique code. The recipient visits a URL of a rewards program website of the rewards program implementer. This URL contains the unique code and possibly additional information used to identify the recipient. When the recipient visits the URL indicated on the mailer, the recipient earns a first reward for opening the mailer. At this point, the 


As per claim 11, Lovelace further discloses,
wherein the second generating comprises generating the second data for each of plural second business entities that satisfy a predetermined media-sharing condition (Fig, 3, item 304, 306, 0028, For example, the recipient earns 100 points for the first time the
recipient enters a unique code, associated with a first vendor's campaign, into the User Interface of the website of the rewards program implementer. Subsequently, the recipient receives 200 points (e.g., second reward=2xfirst reward) for
entering a second unique code associated with a second vendor, 0031, In certain embodiments, the open rate for mailers in a campaign is improved when the campaign is part of the rewards program 100. Here, the recipients recognize the distinctive identifier on the mailer. For example, the recipients prioritize opening the mailer because the recipient knows that opening the mailer results in a reward. This increase in frequency in opening the mailer likely increases the Success of the campaign because the recipient sees the content of the mailer]).


As per claim 12, Lovelace further discloses,
wherein the process further comprises providing a fourth result measured for accesses to a second landing page corresponding to each of the plural second business entities 
the campaign of the vendor. For example, the batch of unique codes are included in a look up table that links the batch with the vendor. In another example, the association occurs by matching the batch with the vendor in a relational database. The campaign is included as part of the rewards program for a plurality of campaigns of a plurality of corresponding vendors, 0047, For example, the open rate for a particular geographic location is analyzed. To illustrate, a campaign of a vendor has two geographic regions 'A' and “B” for its recipients. Five hundred of the unique codes in the corresponding batch of alphanumeric unique codes start with “A” as the initial alphanumeric while the remaining 500 unique codes start with “B” as the initial alphanumeric, for the respective regions. After the mailers are disseminated, only 30% of the A unique codes are entered at the rewards program website while 70% of the B unique codes are
received at the rewards program website. An analysis of this data indicates that the B region had a better open rate than the A region. Alternatively, or in combination, the analysis compares means of receiving the unique codes from the recipients. To illustrate, in the above example, 5% called a phone number to submit the unique code while 95% entered their unique codes into a query box rendered via a User Interface]).

wherein the first generating and the second generating are executed in response to an action of a user of the delivery destination ([0018, visiting an URL, which has the associated code contained or encoded in it; 0024, For example, there may be a first unique code for accessing the mailer and a second unique code for making a purchase based on the data in the mailer. To illustrate, the recipient receives a coupon mailer including a unique code. The recipient access a website of the rewards program implementer and enters the first unique code into a query box of a User Interface of the
rewards program implementer. The recipient then purchases a product of the vendor using the coupon. The recipient then enters the second unique code at the User Interface, along with a receipt number for the purchase, to earn a reward]).

As per claim 14, Lovelace further discloses,
wherein the delivery destination identification information for a same delivery destination is generated differently for each print media or whenever generating personalized data ([0024. In certain embodiments, additional rewards are given to the recipient for responding to the mailer in other ways that benefit the vendor. For example, in certain embodiments, some mailers have more than one unique code, or multiple rewards are given with one unique code. For example, there may be a first unique code for accessing the mailer and a second unique code for making a purchase based on the data in the mailer. To illustrate, the recipient receives a coupon mailer including a unique code. The recipient access a website of the rewards program implementer and enters the first unique code into a query box of a User Interface of the rewards program 
from a first vendor (e.g., a clothing store), earn rewards, then receive a second mailer from a second vendor (e.g., a pet store), and earns more rewards]).


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Fisher et al. (US 2016/0012417),
Lovelace et al. (US 2012/0245994, mailer response),
Mann et al. (US 20150186913),
Publicover et al. (WO 2015148693 A1), 
Lim et al. (KR 101818015 B1, Ad effectiveness tracking apparatus and method, conversion).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  Fax is 571-270-6489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/SUN M LI/Primary Examiner, Art Unit 3681